Citation Nr: 1760177	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee injury.

4.  Entitlement to a disability rating in excess of 10 percent for a left shoulder disability.

5.  Entitlement to a disability rating in excess of 10 percent for limitation of range of motion of the left knee.

6.  Entitlement to a compensable rating for instability of the left knee, to include a rating in excess of 10 percent earlier than May 1, 2010.

7.  Entitlement to a compensable disability rating for a cartilage condition of the left knee.
8.  Entitlement to a compensable disability rating for a left ankle disability prior to March 2, 2010 and in excess of 10 percent thereafter.

9.  Entitlement to a compensable disability rating for surgical scars of the left knee.

10.  Entitlement to a compensable disability rating for a jaw or facial injury.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan made in April 2010 and February 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder ; is entitled to service connection for a low back disorder and a right knee injury; is entitled to an increased disability rating for a left shoulder disability, multiple left knee disabilities, a left ankle disability, a surgical scar of the left knee, and a jaw or facial injury; and is entitled to TDIU.  Unfortunately, these matters must be remanded for further development.

During a personal hearing before the Board in July 2017, the Board determined that the evidence of record demonstrated the existence of Social Security Administration (SSA) records that had not been previously associated with the Veteran's claims file.  See Transcript, p 11.  The Veteran requested and was granted 30 days to submit any copies of any outstanding SSA records.  Id. at p. 12.  Upon review of the claims file, at least some SSA records have been associated with the claims file by the Veteran in August 2017.  Nevertheless, the SSA records submitted are minimal and do not contain documents typically associated with SSA records that would undoubtedly be relevant to the Veteran's claims such as: Physical Residual Functional Capacity Assessments; SSA medical opinions; and the ultimate disposition of the claims before the SSA.  Additionally, the claims file does not contain a memorialization of any attempts to associate SSA records with the claims file.  Therefore, VA must associate these records with the claims file before proceeding with the claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A number of years has passed since the Veteran was provided VA examinations evaluating the  current severity of the Veteran's previously service-connected disabilities currently before the Board.  As these matters are being remanded anyway, the Veteran should be provided additional VA examinations in order to determine the current severity of these conditions.  Additionally, the Veteran should be provided VA examinations for his claims for service connection for a low back disorder, a right knee disorder, and an acquired psychiatric disorder, because the additional SSA records associated with the claims file may provide additional pertinent information.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the Veteran's SSA records with the claims file.  If the AOJ is unable to associate the Veteran's SSA records with the claims file, then the AOJ should memorialize all attempts that were made.

2.  Arrange to provide the Veteran with a VA examination(s) in order to evaluate the current severity of the following disabilities: 
   
   2a.  left shoulder; 
   
   2b.  left knee; 
   
   2c.  left ankle; 
   
   2d.  surgical scars of the left knee; and 
   
   2e.  a jaw or facial injury.  

3.  Arrange to provide the Veteran with a VA examination in order to determine whether he has a current acquired psychiatric disorder?  If so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the acquired psychiatric disability either began during or was otherwise caused by his military service.  Why or why not?

4.  Provide the Veteran with a VA examination to determine the nature and etiology of his claimed low back disorder and right knee disorder.

The examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current back disability either began during or was otherwise caused by his military service?  Why or why not? 
b) Is it at least as likely as not (50 percent or greater) that any current back disability was either caused or aggravated by a service connected disability (such as the Veteran's left knee disability and/or his left ankle disability)?  Why or why not? 
c) Is it at least as likely as not (50 percent or greater) that any current right knee disability was either caused or aggravated by a service connected disability (such as the Veteran's left knee disability and/or his left ankle disability)?  Why or why not? 

5.  Then, readjudicate the claims on appeal.  If the benefit sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




